FILED IN
                                                                           5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                           10/29/2015 8:13:45 AM
                                                                                  LISA MATZ
                                    SHAWN R. GANT, CSR                              Clerk
                                     Official Court Reporter
                              429th Judicial District Court
                                  2100 Bloomdale Road, Suite 10014
                                      McKinney, Texas 75071
                                     Telephone: (972) 547-5723
                                        sgant@co.coll in. tx. us



                                         October 29,2015

Lisa Matz
Fifth District Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202-6631

   RE: Court of Appeals Number: 05-15-01268-CV
       Trial Court Case Number: 429-53882-2013
       Style: Sanjay Bhardwaj v. Anupama Pathak

Dear Ms. Matz:

   This letter is to inform the Court that a Reporter's Record will NOT be filed in the above-
referenced appeal. To date, I have not received a written designation of the Reporter's Record,
nor have I received payment.

   If you have any questions, please do not hesitate to contact me.




                                                         ~{(,rj{oJ-
                                                          Shawn R. Gant

    Cc: District Clerk- Collin County